DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/27/2022, with respect to the rejection(s) of claim(s) 1-2, 4-6, 8, 9, 11-13, 15, 16 and 18-19 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Allen, Podgorny, Kumar and Meyer. The examiner contends that the newly added subject matter contains known elements of user interfaces such as taught by Kumar, thus the limitations are rejected herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-6, 8, 9, 11-13, 15, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US PG Pub 20160259863) in view of Kumar (US PG Pub 20120158765) Podgorny (US PG Pub 20100306249) and further in view of Meyer (US PG Pub 20190303494).
	As per claim 1, 8 and 15, Allen discloses:	A computer-implemented method, computer program product and system for providing heuristic answers to a question that cannot be answered with sufficient confidence, the method, computer program product and system comprising: 	one or more computer processors (Allen; Fig. 1, items 106, 116 & 126; p. 0032 - The computer systems can include at least one processor), one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors (Allen; p. 0105 - The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention), the program instructions comprising:	identifying one or more answers to a received question (Ntoulas; Fig. 7, item 720; p. 0087 - receiving a search query issued by a user (see block 710) and returning the set of search results generated based upon content of the search query); 	based on determining that a confidence score corresponding to the one or more answers does not exceed a threshold (Allen; Fig. 5, item 508; p. 0102 - analyzing the set of candidate answers to determine whether the input query satisfies a set of ambiguity criteria; p. 0065-0066 - the ambiguity analyzer 302 can use the confidence values for the set of candidate answers 310 to determine whether the input query 320 satisfies a second ambiguity criterion of the set of ambiguity criteria. The second ambiguity criterion can include comparing an amalgamated confidence value from the confidence scorer 306 to a threshold value. If the aggregated confidence value is less than the threshold value then the second ambiguity criterion is satisfied) program instructions to identify a primary concept of the question (Allen; Fig. 5, item 510 & 512; p. 0103 – identify word clusters from natural language passages in candidate answers that satisfy similarity criteria and identify word clusters from input query; Fig. 3, item 304 and p. 0059 – domain identifier); 	identifying one or more related concepts to the primary concept based on computing a similarity score for each of the one or more related concepts (Allen; Fig. 5, item 514; p. 0103-0104 - the first set of word clusters can be identified from natural language passages in the set of candidate answers that satisfy a set of similarity criteria. In embodiments, natural language passages with similar syntactic and/or semantic content can improve disambiguation of the input query. The method 500 can include, in operation 512, identifying a second set of word clusters from the input query. Determining word clusters of the first set of word clusters classified according to syntactic elements missing from the input query); 	reformulating the received question by replacing the primary concept with the one or more related concepts (Allen; Fig. 5, item 516; p. 0093-0095 - the second set of word clusters 406 can include word clusters 408A-408B identified from natural language passages in candidate answers generated in response to input query 402. The word clusters 408A-408C can be identified from natural language passages that have syntactic and/or semantic similarity with the first input query 402 (same semantic type as primary concept). The second input query 414 can be generated including word clusters 416A-416E; p. 0080 - the grammar translator 314 can be configured to generate input queries by replacing word clusters in the first input query 320 with one or more similar word clusters in the first set of word clusters); 	identifying one or more reformulated answers to the reformulated question (Allen; p. 0046 - the output of question analyzer 214 can be used by QA system 212 to perform a search of a set of (i.e., one or more) corpora to retrieve information to answer a question posed by a user).	Allen, however, fails to disclose ranking the one or more reformulated answers based on computing a reformulated confidence score for each of the one or more reformulated answers; prompting a user selection indicating whether the reformulated question was answered sufficiently by at least one of the reformulated one or more answers; and adjusting the threshold based on the user selection.	Podgorny does teach ranking the one or more reformulated answers based on computing a reformulated confidence score for each of the one or more reformulated answers (Podgorny; p. 0020 – the user may specify keywords for an initial search. In turn, the online service may identify content items responsive to the search terms (e.g., that include the keywords specified by the user) and present a ranked list of such content items to the user); prompting a user selection indicating whether the reformulated question was answered sufficiently by at least one of the reformulated one or more answers (Podgorny; p. 0034-0036 – the feedback component 134 may respond to a “downvote” by prompting the user to provide voice-of-customer feedback 222 via the submission tool 224 describing why the results of the primary search 205 were not helpful); and adjusting the threshold based on the user selection (Podgorny; p. 0039 - The thresholds for the minimum proportional distribution and probability 324 may generally be set as a matter of preference. Once generated, the enhanced search terms 330 may be used to identify search results that should be more helpful or relevant for the user supplying the original search terms 302).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, computer program product and system of Allen to include ranking the one or more reformulated answers based on computing a reformulated confidence score for each of the one or more reformulated answers; prompting a user selection indicating whether the reformulated question was answered sufficiently by at least one of the reformulated one or more answers; and adjusting the threshold based on the user selection, as taught by Podgorny, in order to provide techniques for personalizing computer software and user interface content in real-time based on feedback from users (Podgorny; p. 0001).	Furthermore, Allen in view of Podgorny fail to disclose presenting the reformulated question and one or more highest ranked reformulated answers of the one or more reformulated answers to a user along with a statement indication that the one or more answers did not answer the originally received question with sufficient confidence.	Kumar does teach presenting the reformulated question and one or more highest ranked reformulated answers of the one or more reformulated answers to a user along with a statement indication that the one or more answers did not answer the originally received question with sufficient confidence (Kumar; p. 0059 - In an exemplary embodiment, the appropriate corrective action is selected as a function of a level of confidence. As used herein, the "level of confidence" is not meant to be limiting in definition, but encompasses any metric that relates to a likelihood that any alternative terms within a rewritten search query, offered by the application component 354, will produce new search results that are improved over the current "poor quality" search results 325. Concisely, in embodiments, the level of confidence indicates a probability that a search-engine composed search query will produce enhanced search results. In application, the level of confidence is used to select one or more corrective actions, such as rendering a reformulation user interface (UI) 340, alerting a user that the search result(s) 325 are labeled "poor quality" via a notification message, abstaining from presenting to the user the poor-quality search results, or automatically rewriting the search query 375 to generate an updated set of search results).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, computer program product and system of Allen and Podgorny to include presenting the reformulated question and one or more highest ranked reformulated answers of the one or more reformulated answers to a user along with a statement indication that the one or more answers did not answer the originally received question with sufficient confidence, as taught by Kumar, so that the user is spared the time involved in perusing through poor-quality search results (Kumar; p. 0010).	Finally, Allen in view of Podgorny fails to disclose based on the user selecting at least one highest ranked reformulated answer of the one or more highest ranked reformulated answers, displaying a corresponding reformulated confidence score, similarity score, and evidence used in identifying the at least one highest ranked reformulated answer.	Meyer does teach based on the user selecting at least one highest ranked reformulated answer of the one or more highest ranked reformulated answers, displaying a corresponding reformulated confidence score, similarity score, and evidence used in identifying the at least one highest ranked reformulated answer (Meyer; p. 0048-0057 - the user may select a node in the entity graph in order to generate an entity graph for the newly selected node. For example, the user may be viewing an entity graph for a first node, and in response to the user selecting a second node in the entity graph, the node linking system may generate a new entity graph for the second node. Thus, the graphical user interface allows the user to quickly and easily view entity relationships and switch between selected entities; also see p. 0004 - the computing device displays the similarity and a feature of the edge may be displayed based on the confidence level of the relationship).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, computer program product and system of Allen and Podgorny to include based on the user selecting at least one highest ranked reformulated answer of the one or more highest ranked reformulated answers, displaying a corresponding reformulated confidence score, similarity score, and evidence used in identifying the at least one highest ranked reformulated answer, as taught by Meyer, in order to allow the user to quickly and easily view entity relationships and switch between selected entities (Meyer; p. 0057).
	As per claims 2, 9 and 16, Allen in view of Podgorny and Meyer discloses:	The method, computer program product and system of claims 1, 8 and 15, wherein reformulating the received question by replacing the primary concept with the one or more related concepts is based on the one or more related concepts having a same semantic type as the primary concept (Allen; Fig. 5, item 516; p. 0093-0095 - the second set of word clusters 406 can include word clusters 408A-408B identified from natural language passages in candidate answers generated in response to input query 402. The word clusters 408A-408C can be identified from natural language passages that have syntactic and/or semantic similarity with the first input query 402 (same semantic type as primary concept). The second input query 414 can be generated including word clusters 416A-416E; p. 0080 - the grammar translator 314 can be configured to generate input queries by replacing word clusters in the first input query 320 with one or more similar word clusters in the first set of word clusters).	As per claims 4, 11 and 18 Allen in view of Podgorny and Meyer discloses: 	The method, computer program product and system of claims 1, 8 and 15, wherein identifying the one or more related concepts to the primary concept further comprises: filter at least one of the one or more related concepts based on the semantic type of the one or more related concepts mismatching the semantic type of the primary concept (Allen; p. 0071 - the natural language sorter 313 can use a slot grammar parser to analyze natural language passages of the set of candidate answers 310 to identify syntactic elements and/or semantic terms. The natural language sorter 313 can be configured to compare the identified semantic terms to identify natural language passages that are suitable for disambiguation of the first input query 320).	
	As per claims 5, 12 and 19, Allen in view of Podgorny and Meyer discloses: 	The method, computer program product and system of claims 1, 8 and 15, wherein identifying the primary concept of the question further comprises: classifying the question based on comparing the question to a set of patterns (Allen; p. 0070 - The natural language sorter 313 can identify word clusters from the similar natural language passages to find word clusters which are suitable for context disambiguation with the first input query 320).

As per claims 6 and 13, Allen in view of Podgorny and Meyer discloses: 	The method and computer program product of claims 1 and 8, wherein identifying the primary concept of the question further comprises: the computer applying one or more rules to the question (Allen; p. 0077 - the grammar translator 314 can perform grammar translation of the first input query 320 to identify sentence structure of the first input query and insert context from the set of candidate answers 310 in accordance with grammatical rules).
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Podgorny and Meyer and further in view of Franceschini (US PG Pub 20160012122).

	As per claims 3, 10 and 17 Allen discloses:	The method, computer program product and system of claims 1, 8 and 15, upon which claims 3, 10 and 17 depends.	Allen, however, fails to disclose wherein identifying the one or more related concepts to the primary concept further comprises: mapping the primary concept to a vector space.	Franceschini does teach wherein identifying the one or more related concepts to the primary concept further comprises: the computer mapping the primary concept to a vector space (Franceschini; p. 0122 - the document D can be mapped onto the concept space by weighting the vectors r(ci) using the updated confidence scores); and the computer identifying the one or more related topics based on a word embedding distance within the vector space (Franceschini; p. 0206 - Terms within search queries are mapped to concepts within this space and the conceptual distance from the query to all the people in the repository is computed).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, computer program product and system of Allen to include wherein identifying the one or more related concepts to the primary concept further comprises: the computer mapping the primary concept to a vector space, as taught by Franceschini, in order to perform conceptual document integration techniques to create a deep vector representation of a document and take advantage of the large volumes of crowd sourced data that have become available through the popularity of websites such as Wikipedia (Franceschini; p. 0111-0112 and p. 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:	Taubman et al. (US Patent 9679568 B1) which provides for training a dialog system using user feedback (Taubman et al.; Abstract).
Boguraev (US PG Pub  20140072948) which provides a method of generating secondary questions in a question-answer system (Boguraev; Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658